           Case
           Case1:19-cv-01921-TFH
                1:19-cv-01921-TFH Document
                                  Document26
                                           8 Filed
                                             Filed11/08/19
                                                   04/23/20 Page
                                                            Page11of
                                                                  of22



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
  KASSEM HEJEIJ,                                  )
                                                  )
                  Plaintiff,                      )
                                                  )
           v.                                     )
                                                  ) Civil Action No. 1:19-01921 (TFH)
  ANDREA M. GACKI, et al.,                        )
                                                  )
                  Defendants.                     )
                                                  )
                                                  )

                         DEFENDANTS’ MOTION TO DISMISS
                OR, IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT

         Defendants Andrea M. Gacki, in her official capacity as Director of the U.S. Department

of the Treasury, Office of Foreign Assets Control; and the Office of Foreign Assets Control

hereby move for dismissal pursuant to Rule 12 of the Federal Rules of Civil Procedure or, in the

alternative, for summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure.

In support of this motion, Defendants submit the accompanying memorandum and proposed

order.

         Dated November 8, 2019                      Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     DIANE KELLEHER
                                                     Assistant Branch Director

                                                     /s/Stuart J. Robinson
                                                     STUART J. ROBINSON
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     450 Golden Gate Ave.
                                                     San Francisco, CA 94102
                                                     Tel: (415) 436-6635
Case
Case1:19-cv-01921-TFH
     1:19-cv-01921-TFH Document
                       Document26
                                8 Filed
                                  Filed11/08/19
                                        04/23/20 Page
                                                 Page22of
                                                       of22



                                Fax: (415) 436-6632
                                Email: stuart.j.robinson@usdoj.gov
                                Cal. Bar No. 267183

                                Counsel for Defendants
